DETAILED ACTION
This action is written in response to the application filed 8/31/18. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in claim 11):
a training data allocation module;
a training data demarcation module;
an acquisition module;
an aggregation module;
an anomaly detection module;
a first processing module; and
a second processing module.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Likewise, every “sub-module” in dependent claims 12, 13, and 15 is also being so interpreted:
Claim 12: “first determination sub-module”, “first judgment sub-module”.
Claim 13: “second determination sub-module”, “second judgment sub-module”.
Claim 15: “third determination sub-module”, “third judgment sub-module”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “obtaining a local weight and a local loss function calculated by each working machine based on each data piece”. However, it is unclear what “local weight” means in this context.
Does the local weight refer to the weight assigned to a particular local working machine (based on all data allocated to and processed by that machine) upon aggregation? or
Does the local weight refer to the weight assigned to a particular data piece, i.e. a subset of the data allocated to a particular working machine?
The Examiner notes that, although the Applicant uses the term “local weight” often in the specification, the Applicant does not seem to define this term or provide any meaningful description of 
Additionally, claim 1 recites “aggregating the local weight and the local loss function value calculated by each work machine”. This is unclear for the following reasons:
The term “work machine” lacks antecedent basis. (The Examiner believes the Applicant may have intended working machine as used previously in the claim.)
Because it is unclear whether a local weight is generated for each working machine or for each data piece, (see discussion of previous limitation above), it is unclear whether the aggregation occurs for each working machine, or whether local weights and local loss functions for all working machine are aggregated together (i.e. global aggregation).
For the reasons outlined above, a person of ordinary skill would not be able to understand the scope of claim 1 with reasonable certainty. Therefore the claim is indefinite. This rejection applies equally to independent claims 11 (a system) and 20 (one or more computer readable media) which recite analogous language, as well as to dependent claims 2-10 and 12-19 which inherit these deficiencies from their respective parent claims.
Additionally, as noted above, the each of the recited ‘modules’ in claim 11 are being interpret under §112(f). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function, which, by definition, must contain a sequence of steps. See MPEP 2181(B)(II). However, the Applicant discloses no such algorithm for achieving the functionality recited in these limitations.

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

Allowable Subject Matter
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Lazarevic disclose, inter alia, a distributed machine learning system for classification. The algorithm described in fig. 3 contains several features of representative independent claim 1, including calculating local weights (step 8) and local loss functions (step 6), and performing classification based on the trained system. However, although anomaly detection is often framed as a classification problem, the Lazarevic system is directed to classification problems generally and not anomaly (abnormality) detection specifically. Additionally, Lazarevic does not disclose the features specifically noted infra. (Lazarevic, Aleksandar, and Zoran Obradovic. "Boosting algorithms for parallel and distributed learning." Distributed and parallel databases
Petiero-Barral discloses, inter alia, a survey of methods for distributed machine learning, including specifically schemes involving local learning and global integration. See e.g. sec. 3.2, Stacked generalization. (Peteiro-Barral, Diego, and Bertha Guijarro-Berdiñas. "A survey of methods for distributed machine learning." Progress in Artificial Intelligence 2.1 (2013): 1-11.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1—analogous limitations are also recited in independent claims 11 and 20):
“inputting a weight and a loss function value of a previous aggregation to the machine learning system for training in response to a result of the model abnormality detection being a first type of abnormality”; and
“modifying the current weight and/or the current loss function value to a current weight and/or a current loss function value within a first threshold in response to the result of the model abnormality detection being a second type of abnormality...” (Emphasis added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.